Citation Nr: 0426042	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  02-20 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed low back 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




INTRODUCTION

The veteran had active duty from November 1974 to June 2001.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 RO decision.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran is show as likely as not to have mechanical 
low back pain and degenerative disc disease at L2-3 that had 
its clinical onset following an injury during his extensive 
period of military service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by mechanical low back pain with 
degenerative disc disease at L2-3 is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  It is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002).  The regulations implementing 
the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003).  

The VCAA and the implementing regulations, in pertinent part, 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

In this case, the RO has made reasonable efforts to assist 
the veteran in obtaining evidence for his claim, to include 
requesting VA and private medical records.  The RO has also 
sought and obtained multiple VA examinations regarding the 
issue at hand.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

In letters dated in June 2002, July 2003 and August 2003, the 
RO informed the veteran of what evidence was needed from him, 
what he could do to help with his claim, and what 
specifically VA would do to assist him.  Thus, in the Board's 
opinion, the RO has notified the veteran of what evidence he 
was responsible for obtaining and what evidence the VA would 
procure.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

As to its duty to assist, the RO also made reasonable efforts 
to assist the veteran in obtaining evidence for his claim, to 
include requesting all VA medical records to which he had 
referred.  

The RO also obtained VA examinations for the veteran in July 
2003, August 2002, February 2001.  The Board is unaware of 
any additional evidence that is available in connection with 
this appeal.  

The Board concludes that VA met its duty to assist in 
obtaining medical records and other evidence necessary to 
substantiate the veteran's claim.  Therefore, the facts 
relevant to the veteran's claim have been properly developed 
and there is no further action to be undertaken to comply 
with the provisions of the VCAA and the implementing 
regulations.  See Wensch v. Principi, 15 Vet App 362 (2001); 
see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  

To the extent that the action taken hereinbelow is favorable 
to the veteran, any defect in this case must be considered 
harmless.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  

A careful review of the record shows that the veteran 
reported that treatment during service for multiple 
complaints of back pain and stiffness that also necessitated 
periods of light duty.  

The veteran's service medical records also reflect injuries 
sustained from a fall through a hatch in October 1977 and in 
October 1988, as well as a March 1994 motor vehicle accident 
and 1977 skull fracture.  

In a February 2001 VA examination, the examiner did not 
review the veteran's claims file.  It was noted that the 
veteran was hospitalized for a skull fracture in 1977 and was 
involved in a motor vehicle accident in March 1994 and 
suffered wedge fractures in the cervical spine.  

The veteran reported that his lower back began to hurt in 
1987 with intermittent back pain that worsened with activity.  
The veteran was unable to lift 20 pounds.  Radiographs of the 
lumbar spine showed blocked vertebrae and fused spinous 
process at L2-3 which the examiner noted was congenital.  

In August 2002, the veteran underwent a VA examination.  The 
examiner noted the veteran's history of low back pain that 
had its onset with a fall through a hatch in 1988.  The 
veteran did not report this low back injury while in service 
due to his fear of losing his submarine assignment.  He has 
had no operations for his low back.  He had no bowel or 
bladder complaints and no lower extremity radiculopathy.  

The veteran's lumbosacral range of motion was 0 to 20 degrees 
of flexion, 0 to 5 degrees of extension, right rotation from 
0 to 50 degrees, and left rotation from 0 to 30 degrees.  

The examiner's assessment was that of mechanical low back 
pain with decreased range of motion.  Radiographs showed 
fused lumbar spine which the examiner could not readily 
identify.  The examiner could not discern whether the 
sacralization of the L5 vertebral elements were congenitally 
fused.  Radiographs were interpreted as showing degenerative 
disc disease at the L2-3 level.  

In a private medical treatment records dated from December 
2001 to June 2003, the veteran reported problems with his 
neck, knees, and back.  The examiner observed decreased range 
of motion with tenderness in the thoracic spine.  The veteran 
reported stiffness and pain in the back.  He also noted 
problems with arthralgias with no joint swelling.  

The examiner's assessment was that of "most likely 
degenerative changes" in February 2002.  The examiner 
diagnosed arthralgias with continued neck and lower back 
pain.  In November 2002, the assessments included that of 
degenerative disc disease of the neck and back.  

The private orthopedic treatment records dated from April 
2002 to June 2003 reflect the veteran's complaint of an 8-
year history or low back pain that the veteran attributes to 
a car accident.  Past medical history included that of a 1977 
head injury, a 1979 motorcycle accident, and 1979 and 1988 
fall injuries in-service.  After a period of physical and 
drug therapy, the examiner's diagnosis of lumbar pain 
eventually showed radiation into the left lower leg.  By June 
2003, the examiner noted that the veteran's lumbar condition 
had increased in severity since the previous examination.  

In July 2003, the veteran was examined for VA purposes.  The 
veteran complained of having low back pain with no radiation.  
On physical examination, the Waddell sign was 4/5.  The 
veteran had 95 degrees of forward flexion while sitting, but 
only 40 degrees while standing with poor effort.  

The veteran had 20 degrees of extension without pain or 
weakness.  Manual motor testing of the major musculature in 
the bilateral lower extremities was 5/5.  The veteran showed 
poor effort in heel-toe walking.  Gowers sign was negative.  

The examiner's assessment was that the physical examination 
findings did not corroborate the veteran's complaints or 
functional loss from his previous in-service injuries.  

The Board notes that the service medical records contain 
evidence of the veteran having had complaints of low back 
pain and stiffness.  The veteran also is competent to testify 
to his in-service injuries from falling through a hatch on 
two separate occasions.  See Grottveit v. Brown, 5 Vet. App. 
91 (1993) (where the issue is factual in nature, such as 
whether an incident or injury occurred during service, lay 
evidence is competent; only evidence proceeding from a 
medically authoritative source is competent on medical 
questions).  

Given the nature of the complaints and findings in service 
and shortly thereafter, the Board finds the evidentiary 
record in this case to be in relative equipoise in showing 
that the veteran as likely as not is suffering from current 
low back disability manifested by mechanical low back pain 
and degenerative disc disease at L2-3 that began following an 
injury in service.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for mechanical low back pain with 
degenerative disc disease at L2-3 is warranted.  


ORDER

Service connection for a disability manifested by mechanical 
low back pain and degenerative disc disease at L2-3 is 
granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



